       Case 1:21-cv-03413-SDG Document 2-4 Filed 08/20/21 Page 1 of 24




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            (ATLANTA DIVISION)

 UNITED STATES SECURITIES
 AND EXCHANGE COMMISSION,

          Plaintiff,

        v.                                  Civil Action No. _________
 JOHN J. WOODS, et al.,

          Defendants.

                        ORDER APPOINTING RECEIVER

      WHEREAS this matter has come before this Court upon motion of the

Plaintiff U.S. Securities and Exchange Commission (“SEC”, “Commission” or

“Plaintiff”) to appoint a receiver in the above-captioned action; and,

      WHEREAS the Court finds that, based on the record in these proceedings,

the appointment of a receiver in this action is necessary and appropriate for the

purposes of marshaling and preserving all assets of the Defendants John J. Woods,

Livingston Group Asset Management Company d/b/a Southport Capital, and

Horizon Private Equity, III, LLC (“Receivership Assets”); and,

      WHEREAS this Court has subject matter jurisdiction over this action and

personal jurisdiction over the Defendants, and venue properly lies in this district.

      NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND

DECREED THAT:
       Case 1:21-cv-03413-SDG Document 2-4 Filed 08/20/21 Page 2 of 24




      1.     This Court hereby takes exclusive jurisdiction and possession of the

assets, of whatever kind and wherever situated, of the following Defendants: John

J. Woods, Livingston Group Asset Management Company d/b/a Southport Capital,

and Horizon Private Equity, III, LLC (collectively, the “Receivership

Defendants”).

      2.     Until further Order of this Court, _____________________________

is hereby appointed to serve without bond as receiver (the “Receiver”) for the

estates of the Receivership Defendants.

                                   I. Asset Freeze

      3.     Except as otherwise specified herein, all Receivership Assets are

frozen until further order of this Court. Accordingly, all persons and entities with

direct or indirect control over any Receivership Assets, other than the Receiver, are

hereby restrained and enjoined from directly or indirectly transferring, setting off,

receiving, changing, selling, pledging, assigning, liquidating or otherwise

disposing of or withdrawing such assets. This freeze shall include, but not be

limited to, Receivership Assets that are on deposit with financial institutions such

as banks, brokerage firms and mutual funds.

                   II. General Powers and Duties of Receiver

      4.     The Receiver shall have all powers, authorities, rights and privileges

heretofore possessed by the officers, directors, managers and general and limited

partners of the entity Receivership Defendants under applicable state and federal
                                  Page 2 of 24
       Case 1:21-cv-03413-SDG Document 2-4 Filed 08/20/21 Page 3 of 24




law, by the governing charters, by-laws, articles and/or agreements in addition to

all powers and authority of a receiver at equity, and all powers conferred upon a

receiver by the provisions of 28 U.S.C. §§ 754, 959 and 1692, and Federal Rule of

Civil Procedure 66.

      5.     The trustees, directors, officers, managers, employees, investment

advisors, accountants, attorneys and other agents of the Receivership Defendants

are hereby dismissed and the powers of any general partners, directors and/or

managers are hereby suspended. Such persons and entities shall have no authority

with respect to the Receivership Defendants’ operations or assets, except to the

extent as may hereafter be expressly granted by the Receiver. The Receiver shall

assume and control the operation of the Receivership Defendants and shall pursue

and preserve all of their claims.

      6.     No person holding or claiming any position of any sort with any of the

Receivership Defendants shall possess any authority to act by or on behalf of any

of the Receivership Defendants.

      7.     Subject to the specific provisions in Sections III through XIV, below,

the Receiver shall have the following general powers and duties:

             A.     To use reasonable efforts to determine the nature, location and
                    value of all property interests of the Receivership Defendants,
                    including, but not limited to, monies, funds, securities, credits,
                    effects, goods, chattels, lands, premises, leases, claims, rights
                    and other assets, together with all rents, profits, dividends,
                    interest or other income attributable thereto, of whatever kind,
                    which the Receivership Defendants own, possess, have a
                                    Page 3 of 24
Case 1:21-cv-03413-SDG Document 2-4 Filed 08/20/21 Page 4 of 24




           beneficial interest in, or control directly or indirectly
           (“Receivership Property” or, collectively, the “Receivership
           Estates”);

     B.    To take custody, control and possession of all Receivership
           Property and records relevant thereto from the Receivership
           Defendants; to sue for and collect, recover, receive and take
           into possession from third parties all Receivership Property and
           records relevant thereto;

     C.   To manage, control, operate and maintain the Receivership
          Estates and hold in his or her possession, custody and control
          all Receivership Property, pending further Order of this Court;

     D.   To use Receivership Property for the benefit of the
          Receivership Estates, making payments and disbursements and
          incurring expenses as may be necessary or advisable in the
          ordinary course of business in discharging his or her duties as
          Receiver;

     E.    To take any action which, prior to the entry of this Order, could
           have been taken by the officers, directors, partners, managers,
           trustees and agents of the Receivership Defendants;

     F.    To engage and employ persons in his or her discretion to assist
           him or her in carrying out his or her duties and responsibilities
           hereunder, including, but not limited to, accountants, attorneys,
           securities traders, registered representatives, financial or
           business advisers, liquidating agents, real estate agents, forensic
           experts, brokers, traders or auctioneers;

     G.   To take such action as necessary and appropriate for the
          preservation of Receivership Property or to prevent the
          dissipation or concealment of Receivership Property;

     H.   The Receiver is authorized to issue subpoenas for documents
          and testimony consistent with the Federal Rules of Civil
          Procedure;

     I.    To bring such legal actions based on law or equity in any state,
           federal, or foreign court as the Receiver deems necessary or
                         Page 4 of 24
       Case 1:21-cv-03413-SDG Document 2-4 Filed 08/20/21 Page 5 of 24




                    appropriate in discharging his or her duties as Receiver;

             J.     To pursue, resist and defend all suits, actions, claims and
                    demands which may now be pending or which may be brought
                    by or asserted against the Receivership Estates; and,

             K.     To take such other action as may be approved by this Court.

                            III. Access to Information

      8.     The individual Receivership Defendants and the past and/or present

officers, directors, agents, managers, general and limited partners, trustees,

attorneys, accountants and employees of the entity Receivership Defendants, as

well as those acting in their place, are hereby ordered and directed to preserve and

turn over to the Receiver forthwith all paper and electronic information of, and/or

relating to, the Receivership Defendants and/or all Receivership Property; such

information shall include but not be limited to books, records, documents, accounts

and all other instruments and papers.

      9.     Within seven (7) days of the entry of this Order, the Receivership

Defendants shall file with the Court and serve upon the Receiver and the

Commission a sworn statement, listing: (a) the identity, location and estimated

value of all Receivership Property; (b) all employees (and job titles thereof), other

personnel, attorneys, accountants and any other agents or contractors of the

Receivership Defendants; and, (c) the names, addresses and amounts of claims of

all known creditors of the Receivership Defendants.

      10.    Within seven (7) days of the entry of this Order, the Receivership
                                  Page 5 of 24
       Case 1:21-cv-03413-SDG Document 2-4 Filed 08/20/21 Page 6 of 24




Defendants shall file with the Court and serve upon the Receiver and the

Commission a sworn statement and accounting, with complete documentation,

covering the period from January 1, 2012 to the present:

            A.     Of all Receivership Property, wherever located, held by or in
                   the name of the Receivership Defendants, or in which any of
                   them, directly or indirectly, has or had any beneficial interest,
                   or over which any of them maintained or maintains and/or
                   exercised or exercises control, including, but not limited to: (a)
                   all securities, investments, funds, real estate, automobiles,
                   jewelry and other assets, stating the location of each; and (b)
                   any and all accounts, including all funds held in such accounts,
                   with any bank, brokerage or other financial institution held by,
                   in the name of, or for the benefit of any of them, directly or
                   indirectly, or over which any of them maintained or maintains
                   and/or exercised or exercises any direct or indirect control, or in
                   which any of them had or has a direct or indirect beneficial
                   interest, including the account statements from each bank,
                   brokerage or other financial institution;

            B.     Identifying every account at every bank, brokerage or other
                   financial institution: (a) over which Receivership Defendants
                   have signatory authority; and (b) opened by, in the name of, or
                   for the benefit of, or used by, the Receivership Defendants;

            C.     Identifying all credit, bank, charge, debit or other deferred
                   payment card issued to or used by each Receivership
                   Defendant, including but not limited to the issuing institution,
                   the card or account number(s), all persons or entities to which a
                   card was issued and/or with authority to use a card, the balance
                   of each account and/or card as of the most recent billing
                   statement, and all statements for the last twelve months;

            D.     Of all assets received by any of them from any person or entity,
                   including the value, location, and disposition of any assets so
                   received;

            E.     Of all funds received by the Receivership Defendants, and each
                   of them, in any way related, directly or indirectly, to the
                                 Page 6 of 24
       Case 1:21-cv-03413-SDG Document 2-4 Filed 08/20/21 Page 7 of 24




                   conduct alleged in the Commission’s Complaint. The
                   submission must clearly identify, among other things, all
                   investors, the securities they purchased, the date and amount of
                   their investments, and the current location of such funds;

             G.    Of all expenditures exceeding $1,000 made by any of them,
                   including those made on their behalf by any person or entity;
                   and

             H.    Of all transfers of assets made by any of them.

      11.    Within thirty (30) days of the entry of this Order, the Receivership

Defendants shall provide to the Receiver and the Commission copies of the

Receivership Defendants’ federal income tax returns for 2008 to the present with

all relevant and necessary underlying documentation.

      12.    The individual Receivership Defendants and the entity Receivership

Defendants’ past and/or present officers, directors, agents, attorneys, managers,

shareholders, employees, accountants, debtors, creditors, managers and general and

limited partners, and other appropriate persons or entities shall answer under oath

to the Receiver all questions which the Receiver may put to them and produce all

documents as required by the Receiver regarding the business of the Receivership

Defendants, or any other matter relevant to the operation or administration of the

receivership or the collection of funds due to the Receivership Defendants. In the

event that the Receiver deems it necessary to require the appearance of the

aforementioned persons or entities, the Receiver shall make its discovery requests

in accordance with the Federal Rules of Civil Procedure.

                                 Page 7 of 24
       Case 1:21-cv-03413-SDG Document 2-4 Filed 08/20/21 Page 8 of 24




      13.    To issue subpoenas to compel testimony of persons or production of

records, consistent with the Federal Rules of Civil Procedure and applicable Local

Rules, except for the provisions of Fed.R.Civ.P. 26(d)(1), concerning any subject

matter within the powers and duties granted by this Order.

      14.    The Receivership Defendants are required to assist the Receiver in

fulfilling his or her duties and obligations. As such, they must respond promptly

and truthfully to all requests for information and documents from the Receiver.

                  IV. Access to Books, Records and Accounts

      15.    The Receiver is authorized to take immediate possession of all assets,

bank accounts or other financial accounts, books and records and all other

documents or instruments relating to the Receivership Defendants. All persons

and entities having control, custody or possession of any Receivership Property are

hereby directed to turn such property over to the Receiver.

      16.    The Receivership Defendants, as well as their agents, servants,

employees, attorneys, any persons acting for or on behalf of the Receivership

Defendants, and any persons receiving notice of this Order by personal service,

facsimile transmission or otherwise, having possession of the property, business,

books, records, accounts or assets of the Receivership Defendants are hereby

directed to deliver the same to the Receiver, his or her agents and/or employees.

      17.    All banks, brokerage firms, financial institutions, and other persons or

entities which have possession, custody or control of any assets or funds held by,
                                 Page 8 of 24
       Case 1:21-cv-03413-SDG Document 2-4 Filed 08/20/21 Page 9 of 24




in the name of, or for the benefit of, directly or indirectly, and of the Receivership

Defendants that receive actual notice of this Order by personal service, facsimile

transmission or otherwise shall:

             A.     Not liquidate, transfer, sell, convey or otherwise transfer any
                    assets, securities, funds, or accounts in the name of or for the
                    benefit of the Receivership Defendants except upon instructions
                    from the Receiver;

             B.     Not exercise any form of set-off, alleged set-off, lien, or any
                    form of self-help whatsoever, or refuse to transfer any funds or
                    assets to the Receiver’s control without the permission of this
                    Court;

             C.     Within five (5) business days of receipt of that notice, file with
                    the Court and serve on the Receiver and counsel for the
                    Commission a certified statement setting forth, with respect to
                    each such account or other asset, the balance in the account or
                    description of the assets as of the close of business on the date
                    of receipt of the notice; and,

             D.     Cooperate expeditiously in providing information and
                    transferring funds, assets and accounts to the Receiver or at the
                    direction of the Receiver.

                    V. Access to Real and Personal Property

      18.    The Receiver is authorized to take immediate possession of all

personal property of the Receivership Defendants, wherever located, including but

not limited to electronically stored information, computers, laptops, hard drives,

external storage drives, and any other such memory, media or electronic storage

devices, books, papers, data processing records, evidence of indebtedness, bank

records and accounts, savings records and accounts, brokerage records and

                                   Page 9 of 24
      Case 1:21-cv-03413-SDG Document 2-4 Filed 08/20/21 Page 10 of 24




accounts, certificates of deposit, stocks, bonds, debentures, and other securities and

investments, contracts, mortgages, furniture, office supplies and equipment.

      19     The Receiver is authorized to take immediate possession of all real

property of the Receivership Defendants, wherever located, including but not

limited to all ownership and leasehold interests and fixtures. Upon receiving actual

notice of this Order by personal service, facsimile transmission or otherwise, all

persons other than law enforcement officials acting within the course and scope of

their official duties, are (without the express written permission of the Receiver)

prohibited from: (a) entering such premises; (b) removing anything from such

premises; or, (c) destroying, concealing or erasing anything on such premises.

      20.    In order to execute the express and implied terms of this Order, the

Receiver is authorized to change door locks to the premises described above. The

Receiver shall have exclusive control of the keys. The Receivership Defendants,

or any other person acting or purporting to act on their behalf, are ordered not to

change the locks in any manner, nor to have duplicate keys made, nor shall they

have keys in their possession during the term of the receivership.

      21.    The Receiver is authorized to open all mail directed to or received by

or at the offices or post office boxes of the Receivership Defendants, and to inspect

all mail opened prior to the entry of this Order, to determine whether items or

information therein fall within the mandates of this Order.

      22.    Upon the request of the Receiver, the United States Marshal Service,
                                 Page 10 of 24
       Case 1:21-cv-03413-SDG Document 2-4 Filed 08/20/21 Page 11 of 24




in any judicial district, is hereby ordered to assist the Receiver in carrying out his

or her duties to take possession, custody and control of, or identify the location of,

any assets, records or other materials belonging to the Receivership Estate.

                               VI. Notice to Third Parties

      23.       The Receiver shall promptly give notice of his or her appointment to

all known officers, directors, agents, employees, shareholders, creditors, debtors,

managers and general and limited partners of the Receivership Defendants, as the

Receiver deems necessary or advisable to effectuate the operation of the

receivership.

      24.       All persons and entities owing any obligation, debt, or distribution

with respect to an ownership interest to any Receivership Defendant shall, until

further ordered by this Court, pay all such obligations in accordance with the terms

thereof to the Receiver and its receipt for such payments shall have the same force

and effect as if the Receivership Defendant had received such payment.

      25.       In furtherance of his or her responsibilities in this matter, the Receiver

is authorized to communicate with, and/or serve this Order upon, any person, entity

or government office that he deems appropriate to inform them of the status of this

matter and/or the financial condition of the Receivership Estates. All government

offices which maintain public files of security interests in real and personal

property shall, consistent with such office’s applicable procedures, record this

Order upon the request of the Receiver or the SEC.
                                    Page 11 of 24
      Case 1:21-cv-03413-SDG Document 2-4 Filed 08/20/21 Page 12 of 24




      26.    The Receiver is authorized to instruct the United States Postmaster to

hold and/or reroute mail which is related, directly or indirectly, to the business,

operations or activities of any of the Receivership Defendants (the “Receiver’s

Mail”), including all mail addressed to, or for the benefit of, the Receivership

Defendants. The Postmaster shall not comply with, and shall immediately report

to the Receiver, any change of address or other instruction given by anyone other

than the Receiver concerning the Receiver’s Mail. The Receivership Defendants

shall not open any of the Receiver’s Mail and shall immediately turn over such

mail, regardless of when received, to the Receiver. All personal mail of any

individual Receivership Defendants, and/or any mail appearing to contain

privileged information, and/or any mail not falling within the mandate of the

Receiver, shall be released to the named addressee by the Receiver. The foregoing

instructions shall apply to any proprietor, whether individual or entity, of any

private mail box, depository, business or service, or mail courier or delivery

service, hired, rented or used by the Receivership Defendants. The Receivership

Defendants shall not open a new mailbox, or take any steps or make any

arrangements to receive mail in contravention of this Order, whether through the

U.S. mail, a private mail depository or courier service.

      27.    Subject to payment for services provided, any entity furnishing water,

electric, telephone, sewage, garbage or trash removal services to the Receivership

Defendants shall maintain such service and transfer any such accounts to the
                                  Page 12 of 24
      Case 1:21-cv-03413-SDG Document 2-4 Filed 08/20/21 Page 13 of 24




Receiver unless instructed to the contrary by the Receiver.

      28.    The Receiver is authorized to assert, prosecute and/or negotiate any

claim under any insurance policy held by or issued on behalf of the Receivership

Defendants, or their officers, directors, agents, employees or trustees, and to take

any and all appropriate steps in connection with such policies.

              VII. Injunction Against Interference with Receiver

      29.    The Receivership Defendants and all persons receiving notice of this

Order by personal service, facsimile or otherwise, are hereby restrained and

enjoined from directly or indirectly taking any action or causing any action to be

taken, without the express written agreement of the Receiver, which would:

             A.     Interfere with the Receiver’s efforts to take control, possession,
                    or management of any Receivership Property; such prohibited
                    actions include but are not limited to, using self-help or
                    executing or issuing or causing the execution or issuance of any
                    court attachment, subpoena, replevin, execution, or other
                    process for the purpose of impounding or taking possession of
                    or interfering with or creating or enforcing a lien upon any
                    Receivership Property;

             B.     Hinder, obstruct or otherwise interfere with the Receiver in the
                    performance of his or her duties; such prohibited actions
                    include but are not limited to, concealing, destroying or altering
                    records or information;

             C.     Dissipate or otherwise diminish the value of any Receivership
                    Property; such prohibited actions include but are not limited to,
                    releasing claims or disposing, transferring, exchanging,
                    assigning or in any way conveying any Receivership Property,
                    enforcing judgments, assessments or claims against any
                    Receivership Property or any Receivership Defendant,
                    attempting to modify, cancel, terminate, call, extinguish, revoke
                                 Page 13 of 24
      Case 1:21-cv-03413-SDG Document 2-4 Filed 08/20/21 Page 14 of 24




                   or accelerate (the due date), of any lease, loan, mortgage,
                   indebtedness, security agreement or other agreement executed
                   by any Receivership Defendant or which otherwise affects any
                   Receivership Property; or,

             D.    Interfere with or harass the Receiver, or interfere in any manner
                   with the exclusive jurisdiction of this Court over the
                   Receivership Estates.

      30.    The Receivership Defendants shall cooperate with and assist the

Receiver in the performance of his or her duties.

      31.    The Receiver shall promptly notify the Court and SEC counsel of any

failure or apparent failure of any person or entity to comply in any way with the

terms of this Order.

                               VIII. Stay of Litigation

      32.    As set forth in detail below, the following proceedings, excluding the

instant proceeding and all police or regulatory actions and actions of the

Commission related to the above-captioned enforcement action, are stayed until

further Order of this Court:

      All civil legal proceedings of any nature, including, but not limited to,
      bankruptcy proceedings, arbitration proceedings, foreclosure actions, default
      proceedings, or other actions of any nature involving: (a) the Receiver, in his
      or her capacity as Receiver; (b) any Receivership Property, wherever
      located; (c) any of the Receivership Defendants, including subsidiaries and
      partnerships; or, (d) any of the Receivership Defendants’ past or present
      officers, directors, managers, agents, or general or limited partners sued for,
      or in connection with, any action taken by them while acting in such
      capacity of any nature, whether as plaintiff, defendant, third-party plaintiff,
      third-party defendant, or otherwise (such proceedings are hereinafter
      referred to as “Ancillary Proceedings”).

                                  Page 14 of 24
      Case 1:21-cv-03413-SDG Document 2-4 Filed 08/20/21 Page 15 of 24




      33.    The parties to any and all Ancillary Proceedings are enjoined from

commencing or continuing any such legal proceeding, or from taking any action, in

connection with any such proceeding, including, but not limited to, the issuance or

employment of process.

      34.    All Ancillary Proceedings are stayed in their entirety, and all Courts

having any jurisdiction thereof are enjoined from taking or permitting any action

until further Order of this Court. Further, as to a cause of action accrued or

accruing in favor of one or more of the Receivership Defendants against a third

person or party, any applicable statute of limitation is tolled during the period in

which this injunction against commencement of legal proceedings is in effect as to

that cause of action.

                               IX. Managing Assets

      35.    For each of the Receivership Estates, the Receiver shall establish one

or more custodial accounts at a federally insured bank to receive and hold all cash

equivalent Receivership Property (the “Receivership Funds”).

      36.    The Receiver’s deposit account shall be entitled “Receiver's Account,

Estate of [Name of Receivership Defendant]” together with the name of the action.

      37.    The Receiver may, without further Order of this Court, transfer,

compromise, or otherwise dispose of any Receivership Property, other than real

estate, in the ordinary course of business, on terms and in the manner the Receiver

deems most beneficial to the Receivership Estate, and with due regard to the
                                  Page 15 of 24
       Case 1:21-cv-03413-SDG Document 2-4 Filed 08/20/21 Page 16 of 24




realization of the true and proper value of such Receivership Property.

      38.    Subject to Paragraph 39, immediately below, the Receiver is

authorized to locate, list for sale or lease, engage a broker for sale or lease, cause

the sale or lease, and take all necessary and reasonable actions to cause the sale or

lease of all real property in the Receivership Estates, either at public or private

sale, on terms and in the manner the Receiver deems most beneficial to the

Receivership Estate, and with due regard to the realization of the true and proper

value of such real property.

      39.    Upon further Order of this Court, pursuant to such procedures as may

be required by this Court and additional authority such as 28 U.S.C. §§ 2001 and

2004, the Receiver will be authorized to sell, and transfer clear title to, all real

property in the Receivership Estates.

      40.    The Receiver is authorized to take all actions to manage, maintain,

and/or wind-down business operations of the Receivership Estates, including

making legally required payments to creditors, employees, and agents of the

Receivership Estates and communicating with vendors, investors, governmental

and regulatory authorities, and others, as appropriate.

      41.    The Receiver shall take all necessary steps to enable the Receivership

Funds to obtain and maintain the status of a taxable “Settlement Fund,” within the

meaning of Section 468B of the Internal Revenue Code and of the regulations,

when applicable, whether proposed, temporary or final, or pronouncements
                                   Page 16 of 24
      Case 1:21-cv-03413-SDG Document 2-4 Filed 08/20/21 Page 17 of 24




thereunder, including the filing of the elections and statements contemplated by

those provisions. The Receiver shall be designated the administrator of the

Settlement Fund, pursuant to Treas. Reg. § 1.468B-2(k)(3)(i), and shall satisfy the

administrative requirements imposed by Treas. Reg. § 1.468B-2, including but not

limited to (a) obtaining a taxpayer identification number, (b) timely filing

applicable federal, state, and local tax returns and paying taxes reported thereon,

and (c) satisfying any information, reporting or withholding requirements imposed

on distributions from the Settlement Fund. The Receiver shall cause the

Settlement Fund to pay taxes in a manner consistent with treatment of the

Settlement Fund as a “Qualified Settlement Fund.” The Receivership Defendants

shall cooperate with the Receiver in fulfilling the Settlement Funds’ obligations

under Treas. Reg. § 1.468B-2.

                      X. Investigate and Prosecute Claims

      42.    Subject to the requirement, in Section VII above, that leave of this

Court is required to resume or commence certain litigation, the Receiver is

authorized, empowered and directed to investigate, prosecute, defend, intervene in

or otherwise participate in, compromise, and/or adjust actions in any state, federal

or foreign court or proceeding of any kind as may in his or her discretion, and in

consultation with SEC counsel, be advisable or proper to recover and/or conserve

Receivership Property.

      43.    Subject to his or her obligation to expend receivership funds in a
                                 Page 17 of 24
      Case 1:21-cv-03413-SDG Document 2-4 Filed 08/20/21 Page 18 of 24




reasonable and cost-effective manner, the Receiver is authorized, empowered and

directed to investigate the manner in which the financial and business affairs of the

Receivership Defendants were conducted and (after obtaining leave of this Court)

to institute such actions and legal proceedings, for the benefit and on behalf of the

Receivership Estate, as the Receiver deems necessary and appropriate; the

Receiver may seek, among other legal and equitable relief, the imposition of

constructive trusts, disgorgement of profits, asset turnover, avoidance of fraudulent

transfers, rescission and restitution, collection of debts, and such other relief from

this Court as may be necessary to enforce this Order. Where appropriate, the

Receiver should provide prior notice to Counsel for the Commission before

commencing investigations and/or actions.

      44.     The Receiver hereby holds, and is therefore empowered to waive, all

privileges, including the attorney-client privilege, held by all entity Receivership

Defendants.

      45.     The receiver has a continuing duty to ensure that there are no conflicts

of interest between the Receiver, his or her Retained Personnel (as that term is

defined below), and the Receivership Estate.

                              XII. Bankruptcy Filing

      46.     The Receiver may seek authorization of this Court to file voluntary

petitions for relief under Title 11 of the United States Code (the “Bankruptcy

Code”) for the Receivership Defendants. If a Receivership Defendant is placed in
                                  Page 18 of 24
      Case 1:21-cv-03413-SDG Document 2-4 Filed 08/20/21 Page 19 of 24




bankruptcy proceedings, the Receiver may become, and may be empowered to

operate each of the Receivership Estates as, a debtor in possession. In such a

situation, the Receiver shall have all of the powers and duties as provided a debtor

in possession under the Bankruptcy Code to the exclusion of any other person or

entity. Pursuant to Paragraph 4 above, the Receiver is vested with management

authority for all entity Receivership Defendants and may therefore file and manage

a Chapter 11 petition.

      47.      The provisions of Section VIII above bar any person or entity, other

than the Receiver, from placing any of the Receivership Defendants in bankruptcy

proceedings.

                              XII. Liability of Receiver

      48.      Until further Order of this Court, the Receiver shall not be required to

post bond or give an undertaking of any type in connection with his or her

fiduciary obligations in this matter.

      49.      The Receiver and his or her agents, acting within scope of such

agency (“Retained Personnel”) are entitled to rely on all outstanding rules of law

and Orders of this Court and shall not be liable to anyone for their own good faith

compliance with any order, rule, law, judgment, or decree. In no event shall the

Receiver or Retained Personnel be liable to anyone for their good faith compliance

with their duties and responsibilities as Receiver or Retained Personnel, nor shall

the Receiver or Retained Personnel be liable to anyone for any actions taken or
                                   Page 19 of 24
       Case 1:21-cv-03413-SDG Document 2-4 Filed 08/20/21 Page 20 of 24




omitted by them except upon a finding by this Court that they acted or failed to act

as a result of malfeasance, bad faith, gross negligence, or in reckless disregard of

their duties.

       50.      This Court shall retain jurisdiction over any action filed against the

Receiver or Retained Personnel based upon acts or omissions committed in their

representative capacities.

       51.      In the event the Receiver decides to resign, the Receiver shall first

give written notice to the Commission’s counsel of record and the Court of its

intention, and the resignation shall not be effective until the Court appoints a

successor. The Receiver shall then follow such instructions as the Court may

provide.

                         XIII. Recommendations and Reports

       52.      The Receiver is authorized, empowered and directed to develop a plan

for the fair, reasonable, and efficient recovery and liquidation of all remaining,

recovered, and recoverable Receivership Property (the “Liquidation Plan”).

       53.      Within ninety (90) days of the entry date of this Order, the Receiver

shall file the Liquidation Plan in the above-captioned action, with service copies to

counsel of record.

       54.      Within thirty (30) days after the end of each calendar quarter, the

Receiver shall file and serve a full report and accounting of each Receivership

Estate (the “Quarterly Status Report”), reflecting (to the best of the Receiver’s
                                    Page 20 of 24
      Case 1:21-cv-03413-SDG Document 2-4 Filed 08/20/21 Page 21 of 24




knowledge as of the period covered by the report) the existence, value, and

location of all Receivership Property, and of the extent of liabilities, both those

claimed to exist by others and those the Receiver believes to be legal obligations of

the Receivership Estates.

      55.    The Quarterly Status Report shall contain the following:

             A.     A summary of the operations of the Receiver;

             B.     The amount of cash on hand, the amount and nature of accrued
                    administrative expenses, and the amount of unencumbered
                    funds in the estate;

             C.     A schedule of all the Receiver’s receipts and disbursements
                    (attached as Exhibit A to the Quarterly Status Report), with one
                    column for the quarterly period covered and a second column
                    for the entire duration of the receivership;

             D.     A description of all known Receivership Property, including
                    approximate or actual valuations, anticipated or proposed
                    dispositions, and reasons for retaining assets where no
                    disposition is intended;

             E.     A description of liquidated and unliquidated claims held by the
                    Receivership Estate, including the need for forensic and/or
                    investigatory resources; approximate valuations of claims; and
                    anticipated or proposed methods of enforcing such claims
                    (including likelihood of success in: (i) reducing the claims to
                    judgment; and, (ii) collecting such judgments);

             F.     A list of all known creditors with their addresses and the
                    amounts of their claims;

             G.     The status of Creditor Claims Proceedings, after such
                    proceedings have been commenced; and,

             H.     The Receiver's recommendations for a continuation or
                    discontinuation of the receivership and the reasons for the
                                  Page 21 of 24
       Case 1:21-cv-03413-SDG Document 2-4 Filed 08/20/21 Page 22 of 24




                    recommendations.

      56.    On the request of the Commission, the Receiver shall provide the

Commission with any documentation that the Commission deems necessary to

meet its reporting requirements, that is mandated by statute or Congress, or that is

otherwise necessary to further the Commission’s mission.

                      XIV. Fees, Expenses and Accountings

      57.    Subject to Paragraphs 58 – 64 immediately below, the Receiver need

not obtain Court approval prior to the disbursement of Receivership Funds for

expenses in the ordinary course of the administration and operation of the

receivership. Further, prior Court approval is not required for payments of

applicable federal, state or local taxes.

      58.    Subject to Paragraph 59 immediately below, the Receiver is

authorized to solicit persons and entities (“Retained Personnel”) to assist him in

carrying out the duties and responsibilities described in this Order. The Receiver

shall not engage any Retained Personnel without first obtaining an Order of the

Court authorizing such engagement.

      59.    The Receiver and Retained Personnel are entitled to reasonable

compensation and expense reimbursement from the Receivership Estates as

described in the “Billing Instructions for Receivers in Civil Actions Commenced

by the U.S. Securities and Exchange Commission” (the “Billing Instructions”)

agreed to by the Receiver. Such compensation shall require the prior approval of
                                   Page 22 of 24
       Case 1:21-cv-03413-SDG Document 2-4 Filed 08/20/21 Page 23 of 24




the Court.

      60.    Within forty-five (45) days after the end of each calendar quarter, the

Receiver and Retained Personnel shall apply to the Court for compensation and

expense reimbursement from the Receivership Estates (the “Quarterly Fee

Applications”). At least thirty (30) days prior to filing each Quarterly Fee Application

with the Court, the Receiver will serve upon counsel for the SEC a complete copy of

the proposed Application, together with all exhibits and relevant billing information in

a format to be provided by SEC staff.

      61.    All Quarterly Fee Applications will be interim and will be subject to

cost benefit and final reviews at the close of the receivership. At the close of the

receivership, the Receiver will file a final fee application, describing in detail the

costs and benefits associated with all litigation and other actions pursued by the

Receiver during the course of the receivership.

      62.    Quarterly Fee Applications may be subject to a holdback in the

amount of 20% of the amount of fees and expenses for each application filed with

the Court. The total amounts held back during the course of the receivership will

be paid out at the discretion of the Court as part of the final fee application

submitted at the close of the receivership.

      63.    Each Quarterly Fee Application shall:

             A.     Comply with the terms of the Billing Instructions agreed to by
                    the Receiver; and,

                                  Page 23 of 24
      Case 1:21-cv-03413-SDG Document 2-4 Filed 08/20/21 Page 24 of 24




            B.     Contain representations (in addition to the Certification
                   required by the Billing Instructions) that: (i) the fees and
                   expenses included therein were incurred in the best interests of
                   the Receivership Estate; and, (ii) with the exception of the
                   Billing Instructions, the Receiver has not entered into any
                   agreement, written or oral, express or implied, with any person
                   or entity concerning the amount of compensation paid or to be
                   paid from the Receivership Estate, or any sharing thereof.

      64.   At the close of the Receivership, the Receiver shall submit a Final

Accounting, in a format to be provided by SEC staff, as well as the Receiver’s final

application for compensation and expense reimbursement.



      IT IS SO ORDERED, this _____ day of ___________, 2021



                                      ___________________________________
                                      UNITED STATES DISTRICT JUDGE




                                Page 24 of 24
